DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
This application is a 371 of PCT/US2017/033402 filed on 05/18/2017, which claims benefit in provisional application 62/338,457 filed on 05/18/2016. 
Claim Status
Claims 29, 31-36, 38, 75, and 148-159 are under examination.
Claims 135-138 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 29-38, 75, and 148-151 under 35 U.S.C. 103 as being unpatentable over Bancel et al. (WO2013/151665 A2 Published October, 10, 2013) in view of Ansell et al. (WO2015/199952A1), is withdrawn in response to Applicant’s amendment to the claims to modify Formulas IA and II.
Claim(s) 29, 31-36, 38, 75, and 148-159 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bancel et al. (previously cited) in view of  Lockhart et al. (WO2017/070616A2; priority date: 10/22/2015 ) and Ansell et al. (WO2017/075531A1).
Regarding claims 29, 31-36, 38, and 75 Bancel et al. teaches formulations for delivering of very long acyl CoA-dehydrogenase mRNA (paragraphs 31, 35, 36) for production of the encoded polypeptide for treatment of associated protein deficiency (claim 42 and abstract). The delivery formulations include pharmaceutical compositions comprising an excipient such as lipid, liposome, lipoid, lipid nanoparticle, and others (see claim 40).
The lipid nanoparticles of Bancel et al. may be improved by replacing the cationic lipid with a biodegradable cationic lipid which is known as a rapidly eliminated lipid (See ¶ [000520]).  Additionally, the lipid nanoparticle formulations of this reference include, PEG modified lipids, see the following: “[I]n one embodiment, the polymers described herein may be conjugated to a lipid-terminating PEG. As a non-limiting example, PLGA may be conjugated to a lipid- terminating PEG forming PLGA-DSPE-PEG.” (See ¶ [000581]).
Bancel et al. does not teach the compound of Formulas IA or II.
Lockhart et al. teaches lipid nanoparticles for delivery of nucleic acids (Abstract and Summary, page 2, 3rd , ¶), including mRNA, among others (page 10, last ¶). Pages 27-32 teaches suitable lipid compounds. The specific lipid compounds used in the disclosed nanoparticles have a structure of formula I, see the following (page 111):

    PNG
    media_image1.png
    149
    292
    media_image1.png
    Greyscale

Lockhart et al. also teach a subset of compounds of Formula (I) includes those of Formula (IA) and II:

    PNG
    media_image2.png
    116
    398
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    116
    398
    media_image2.png
    Greyscale

The teachings of Bancel and Lockhart et al. are related to compositions comprising lipid nanoparticles encapsulating mRNA, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a pharmaceutical composition comprising a nanoparticle comprising a lipid and mRNA ACADVL polypeptide with a reasonable expectation of success because the prior art teaches that the disclosed particles of Bancel and Ansell are useful for the delivery of therapeutic nucleic acid.  The selection of mRNA ACADVL would have been a simple matter of design choice, since this sequence was known in the art to be useful for the treatment of acyl-CoA deficiency. (See the specification as filed at ¶[0005], NM_000018.3 is described as the gene associated with VLCADD).
 It would have been obvious to have selected the compounds of formulas I, IIA, and II of Lockhart et al. as the lipid component of the nanoparticle, with a reasonable expectation of success because Lockhart et al. teaches compounds having the formula 1 are useful in for forming nanoparticles comprising mRNA. The selection of a known material suitable for its intended purpose supports obviousness and combining prior art elements according to known methods to obtain predictable results supports obviousness. 
Bancel et al. and Lockhart et al.  do not teach the specific formulations described in claims 148-159.  However, Ansell et al. discloses compounds of the present invention that fall within the scope of the lipid nanoparticle formulas of Lockhart et al.  See for example, the compounds listed in Table 1, pages 31-37 of Ansell et al. (WO2017/075531A1).  Moreover, the general conditions for the preparation of the claimed lipid nanoparticles are disclosed in the prior art, including wherein the formulations comprise PEG-lipid and ionizable lipids.  Absent evidence of unexpected properties associated with the particular ranges recited in these claims, the person of ordinary skill in the art would have been able to identify optimal ranges of PEG-lipid, phospholipid and ionizable lipid, in the design of the claimed nanoparticles by routine experimentation. 
Therefore, it would have been obvious to the person of ordinary skill in the art at the effective filing date of the instant invention to have combined the cited references in the design of the lipid nanoparticle formulations comprising mRNA encoding an ACADVL polypeptide, wherein the composition is suitable for administration to a human subject in need of treatment for very long-chain acyl-CoA dehydrogenase deficiency (VLCADD).  One of ordinary skill in the art would have been motivated to design the compositions of the present invention using the lipid nanoparticles of Lockhart et al. and Ansell et al. because the prior art lipid nanoparticles are disclosed as being useful for the delivery of nucleic acid into cells.












Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699